Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 8/13/2019.
  Claims 1-34 are allowed.
  Claims 1-17 are amended. 
  Claims 18-34 are new. 

Allowable Subject Matter
 Claims 1-34 are allowed.	

EXAMINER’S NOTES
Examiner notes amended claims submitted 3/17/2021 are allowable. 

REASONS FOR ALLOWANCE
The applicant’s proposed amended claim(s) are persuasive in indication of allowable subject matter where none of the prior art of record alone or in combination teaches nor suggest applicant’s claim limitation element of:  



Reason for allowance for claims 1, 15 and 16  
".. A first electronic network node configured for a key exchange protocol, the first network node comprising:
a communication interface circuit, wherein the computer interface circuit is arranged for digital communication with a second network node; and
a processor circuit,
wherein the processor circuit is arranged to obtain a shared matrix,
wherein the shared matrix is shared with the second network node through the communication interface circuit,
wherein entries in the shared matrix are selected modulo a first modulus            
                q
            
        ,
wherein the processor circuit is arranged to generate a private key matrix,
wherein entries in the private key matrix are bounded in absolute value by a bound,
wherein the processor circuit is arranged to generate a public key matrix, wherein the generation of the public key matrix comprises:
computing a matrix product between the shared matrix and the private key matrix modulo the first modulus to obtain matrix product; 
scaling the entries in the matrix product down to a second modulus             
                p
            
        
wherein a scaled entry is equal to the unscaled entry multiplied with the second modulus, divided by the first modulus             
                q
            
        
wherein the second modulus             
                p
            
        is smaller than the first modulus,
wherein the bound is at most the second modulus;
sending the public key matrix of the first network node to the second network node;
receiving a public key matrix of the second network node; and
computing a raw key as a matrix product between the received public key of the second node and the private key matrix of the first network node modulo the second modulus,
 the processor circuit is arranged to receive reconciliation data from the second network node,
wherein the processor circuit is arranged to compute a shared key by applying a reconciliation function to the received reconciliation data and the raw key.” 

Reason for allowance for claim 17, 18, 19  
".. An electronic key exchange method for a first electronic network node, the method comprising
arranging digital communication between the first network node and a second network node;
obtaining a shared matrix,
wherein the shared matrix is shared with the second network node through the digital communication,
wherein entries in the shared matrix             
                A
            
         are selected modulo a first modulus;
generating a private key matrix, wherein entries in the private key matrix are bounded in absolute value by a bound; and
generating a public key matrix, wherein in the generating comprises:
computing a matrix product between the shared matrix and the private key matrix modulo the first modulus to obtain a matrix product;
scaling the entries in the matrix product down to a second modulus,
wherein a scaled entry is equal to the unscaled entry multiplied with the second modulus, divided by the first modulus and rounded to the nearest integer,
wherein the second modulus is smaller than the first modulus,
wherein the bound is at most the second modulus;
sending the public key matrix of the first network node to the second network node;
receiving a public key matrix of the second network node; and
computing a raw key as a matrix product between the received public key of the second node and the private key matrix of the first network node modulo the second modulus;

obtaining the shared key and reconciliation data from the raw key; and
sending the reconciliation data to the second network node.”

and with additional detailed steps in independent claim(s) to improve security in system, as described in independent claim(s).  

			Prior art of record
1. Bhattacharya et al (US Patent 10,630,682) teaches lightweight authentication protocol using device tokens and key-exchange parameters. 
2. Coelho et al (US Patent 10,110,569) teaches secure server for storage of multiple keys such as public, private, secret and shared key for device authentication. 
3. Grubin et al (US Patent 10,263,778) teaches synchronization of HSM (hardware security module) module based on cryptographic keys.  
4. El Defrawy et al (US Patent 10,181,049) teaches secure and privacy-preserving data retrieval operations with plurality of nodes based on key agreement(s). 
5. Cheng et al (US Patent 9,948,460) teaches multivariable cryptography based on neural networks and matrix pairs with threshold vectors. 
6. Ding et al (US Patent 9,246,675) teaches paring with errors with identity-based encryption system to resist quantum computer attacks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viral Lakhia whose telephone number is (571) 270 - 3363.  The examiner can normally be reached on Mon – Fri, 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Field can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/VIRAL S LAKHIA/           Examiner, Art Unit 2431                                                                                                                                                                                             
/LYNN D FEILD/           Supervisory Patent Examiner, Art Unit 2431